         Case 1:11-cr-01204-JMC Document 276 Filed 03/26/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                            Case No. 1:11-cr-1204-JMC

WARREN RIVERA,

       Defendant.


            ORDER FOR PSYCHIATRIC/PSYCHOLOGICAL EVALUATION

       On March 25, 2021, Defendant Warren Rivera appeared before the Court for a hearing on

the government’s amended petition to revoke supervised release. Defendant admitted to violating

conditions of supervision. After reviewing the violation report and the factors set forth in 18

U.S.C. § 3553(a)(1)–(7), the Court believes that it would benefit from reviewing a

psychiatric/psychological evaluation prior to sentencing in order to sentence Defendant to a

sentence that is sufficient, but not greater than necessary to achieve the sentencing goals.

       Accordingly, the Court ORDERS United States Probation and Pretrial Services to arrange

for a psychologist to complete a psychiatric/psychological evaluation of Defendant.

       IT IS SO ORDERED.



                                                              Entered for the Court
                                                              this the 26th day of March, 2021

                                                              /s/ Joel M. Carson III______
                                                              Joel M. Carson III
                                                              United States Circuit Judge
                                                              Sitting by Designation
